Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The objection to the abstract has been overcome by the amendment filed February 2, 2022.
Likewise, the objections to the specification have been overcome by the amendments made thereto.
It is noted that the word “continuous” was added to the specification and claims to describe the iris-expanding ring.  Initially, it was not clear that this descriptor was originally supported because this term was not used in the original specification or claims.  The ordinary meaning for “continuous” is “marked by uninterrupted extension of time, space or sequence.” (Merriam-Webster on line dictionary)  But the ring of the original disclosure is arguably discontinuous having butting ends joined together by an adhesive; see page 2, line 30 and Figures 1, 2, and 6.  However, upon review of provisional parent application 60918405, it was determined that a continuous ring, without a discontinuity by having attached butting ends, was contemplated at that time; see Figures 1-3 of the provisional application.  Since the subject matter of the provisional application is incorporated into the filial chain and also by explicit recitation on page 1 of the present specification, the Examiner determined that the term “continuous” has original support even given a narrower interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 and 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim limitation that “the proximal and the distal portion of the continuous iris-expanding ring are secured to the iris of the eye and extend across the pupil” lacks clear original support; see the last three lines of base claim 11. (Emphasis added).  In particular, it is not clear what this language is meant to convey, but these portions appear to extend along the periphery of the iris not across the pupil (i.e., through the middle of the pupil).  Therefore, the Examiner asserts that this new claim limitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to the same language pointed out in the Section 112(a) rejection, it is not clear what this language of the last three lines of base claim 11 is meant to convey.  This is due to the fact that “across the pupil” seems to imply that the portions extend through the center region of the pupil rather than the periphery thereof.  For this reason, it is not clear how to interpret this claim language that is considered confusing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-17, 21, 22, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,974,688. Although the claims at issue are not identical, they are not patentably distinct from the other because the present claims are substantially read on by the patented claims such that the present claims are considered to be clearly obvious over the patented claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2003/0092970) in view of Graether (US 5,267,553). Lee meets the claim language where:
The method of implanting an iris-expanding ring in an eye as claimed is disclosed in paragraphs 42-46 of Lee;
The step of ejecting the ring from a distal end of a cannula towards and iris as claimed is shown in Figure 8 and described in paragraphs 43-44 of Lee as the dilator (1) is ejected from the tube ((13), i.e., cannula);
The collapsed configuration as claimed is the configuration shown in Figure 7 as the straightened ring (2) configuration as described in paragraph 42 of Lee;
The step of securing a distal portion of the ring device to the iris of the eye is shown in Figure 8 of Lee;
The step of securing a proximal portion of the ring is the final insertion manipulation where the other end of the ring is attached to the iris as shown in Figure 9 and described in paragraph 44 of Lee, and 
The expanded configuration as claimed is shown in Figure 9 of Lee.  

    PNG
    media_image1.png
    469
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    533
    media_image2.png
    Greyscale

                               
    PNG
    media_image3.png
    493
    355
    media_image3.png
    Greyscale

However, Lee does not disclose a continuous ring but rather a discontinuous one.  Graether (US 5,267,553) teaches that it was known to the same art of endeavor to implant continuous iris-expanding rings; see the abstract and Figures 1-18.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to implant a continuous ring with the method of Lee so that the diameter of the ring can be more firmly maintained making it more predictable during the surgical procedure.
Regarding claim 23, the insertion into the anterior chamber as claimed is shown in Figure 8 and the anterior chamber must be accessed in to reach the iris which is the posterior wall of the anterior chamber.

Regarding claim 25, the fully expanded configuration is shown in Figure 9 of Lee.
Regarding claim 26, the first lateral portion is along the length of the dilator (1) of Lee.
Regarding claim 27, the second lateral portion is another section of the dilator at a different set of side members (6, 7).
Regarding claim 28, this securing sequence is shown in Figure 8 of Lee.
Regarding claim 29, the inserter handle as claimed is the handle (20) of Lee, and the sliding the slider on the inserter handle to retract the hook through the cannula is described in paragraph 42 of Lee.
Regarding claim 30, the movement away of the proximal portion from the distal portion of the ring or dilator (1) happens as the dilator (1) is straightened out as described in paragraph 42 of Lee.
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. The Applicant traverses the rejection utilizing Lee as not providing a continuous iris-expanding ring where the proximal and distal portions extend across the pupil.  In response, the Examiner has applied Graether as a secondary reference to teach that it was known to implant continuous rings that extend across the pupil to the extent that the ring disclosed in the present specification is shown extending across the pupil.  For these reasons, the Examiner asserts that that claimed invention, of claims 21-30 is not patentable over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All cited documents were cited on PTO-1449 forms but were not electronically added to the file record via OCR.  For this reason, they have been cited via a PTO-892 form in order to complete the file. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774